THOMAS, District Judge.
The following conclusions are reached: 1. Each separate person claiming damages, and recovering the same, is entitled to a separate proctor’s fee, payable by the stipulators for costs, and not out of the fund.
*2722. The petitioner may deduct from the fund the expenses oí administration, but this may not include the costs and expenses of giving the stipulation for value, nor the appraisal on which the sarfte was based,, nor should the expense of procuring the stipulation be taxed.
3. The petitioner will recover but one docket fee.